Title: To James Madison from Richard M. Johnson, 14 May 1815
From: Johnson, Richard M.
To: Madison, James


                    
                        Sir,
                        Kentucky Great Crossing May 14th. 1815
                    
                    I enclose you a part of a letter which I have just rcd. from Mr Brown of the City who was prevailed upon in my absence to act as agent for ward & Taylor in the army Contract. I also Send you a Statement made from ward & Taylor which I vouch to be correct as I Know them to be men of honor. It took me nearly one half of my time while in the City to attend to the contract as their friend without which they would have been totally ruined; and indeed it is unnecessary for me to comment upon their embarisme[n]ts & losses during the winter; they had not a friend perhaps in the world who did not tremble for their danger and a great number recommended them to fail purchasing provisions. I alone risisted this recommendation & their mighty efforts, & mighty influence enabled them to feed without a murmor an army that Saved Orleanes which at that Season & without long notice could not have been Supplied by all the quarter masters in the army; at one single dash 70 000 Dollars in drafts were protested for non payment & came back upon the Contractors Ward & Taylor; this mighty Shock they survived, notwithstanding a constant repitition of Smaller losses; these men risqued all that was Sacred for their Suffering country; and that under the consoling hope that something hansome would be done in case of peace or better times; & this was promised me solemnly by the Sec of the Treasury & of War. But as Soon as I come away, these men are refused aid because their accounts are not closed & settled—a thing impossible and a position which is abandoned on account of its absurdity; and their warrants cannot be signed because the money to feed the army is exhaus[t]ed!!! and are these men I ask myself to wait the meeting of Congress to raise a seperate fund; or by inability to fail themselves, & the army to the South to Star[v]e for want of Something to eat? In this Situation Sir I no of no appeal but to the justice & highly honorable feelings of the President of the U—States; and that appeal never has been nor never will be made in vain.
                    I must therefore join in humble solicitation that funds may be placed to Ward & Taylor in this Country to prevent their certain ruin, or if money cannot be had in this Country to be placed in Philadelphia or in Some other City or place where they Can Sell Bills upon the Govt. to an advantage, I understand the Govt has funds in this State. I must not disguise from you that Ward is my Brother in Law & Mr. Taylor is a distant Relation; & I must add also that no other men in this State in my opinion would have continued as they have Done in the Contract; It gives me great pleasure to hear of your health & it would always give me much Satisfaction to hear of your prosperity and happiness. I have endeavoured to suppress my feelings on this occasion and I hope Sir you will forgive me for the trouble I

have given you in a sincere request that if in your power you will avert the ruin which must fall upon Ward & Taylor unless relieved by the Govt of their Country and permit me to Subscribe myself with Sincere esteem your Ob. Sert
                    
                        
                            Rh: M: Johnson
                        
                    
                